Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.1 Page 1of12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
PAMELA TARRANT,
Case No. 19-cv-
Plaintiff, Hon.

VS

HAVENPARK CAPITAL PARTNERS LLC,
HEARTLAND COMMUNITITES LLC,

 

GERALD VAN TASSEL and
HEARTLAND LIVING LLC,
Jointly and severally,
Defendants.

/
LAW OFFICES OF DEAN T. YEOTIS DAVID F. ZUPPKE, PLC
Dean T. Yeotis (P41290) David F. Zuppke (P31240)
Cristine M. Wasserman (P53656) Attorneys for Defendants
Attorneys for Plaintiff 25892 Woodward Ave.
611 W. Court Street Royal Oak, MI 48067
Flint, MI 48503 (248) 206-5900
(810) 767-6100 (248) 542-6301 FAX
deanyeotis(@yahoo.com david@zuppkelaw.com

 

 

cristinewasserman(@hotmail.com

 

 

NOTICE OF REMOVAL
NOW COMES Defendants, HAVENPARK CAPITAL PARTNERS LLC,
HEARTLAND COMMUNITIES LLC, GERALD VAN TASSEL and
HEARTLAND LIVING LLC by and through their attorney, DAVID F. ZUPPKE,

PLC, and herby provides notice of its removal of this action to the United States
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.2 Page 2 of 12

District Court for the Eastern District of Michigan, pursuant to the provisions of 28
U.S.C. $1332 (a) and (c), 28 U.S.C. §1441(b) and (c). In support of its Notice of
Removal and pursuant to the provisions of 28 U.S.C. §1446, HAVENPARK
CAPITAL PARTNERS LLC, HEARTLAND COMMUNITIES LLC, GERALD
VAN TASSEL AND HEARTLAND LIVING LLC state as follows:

1. On June 5, 2019, Plaintiff, Pamela Tarrant, commenced this action
against Defendants in the Genesee County Circuit Court entitled Pamela Tarrant vs.
Havenpark Capital Partners LLC, Heartland Communities LLC, Gerald Van Tassell
and Heartland Living LLC, Jointly and Severally, Case No. 19-112842-CD (the
“State Court Action”), (Exhibit A, the “Amended Complaint”).

2. On July 26, 2019, Plaintiff filed a First Amended Complaint.

3. On October 4, 2019, a copy of Defendant Heartland Communities LLC
and Heartland Living LLC’s Amended Summons & Complaint were picked up at
the LLC entities’ Post Office Box by an employee of Heartland Communities LLC.

4, This Notice of Removal is being filed within 30 days after receipt of
Plaintiffs Amended Complaint, as required by 28 U.S.C. §1446(b) because two of
the Defendants received registered mail with the Amended Summons and Complaint
on October 4, 2019.

5. This Court has original jurisdiction over this case based on 28 U.S.C.

§§ 1332.
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.3 Page 3of 12

6. Venue is proper pursuant to 28 U.S.C. §1391 because Genesee County,
Michigan is contained within the Eastern District of Michigan, Southern Division.
7. Counsel for Defendants will give written notice of the filing of this
removal to all adverse parties, and will file a copy of this Notice of Removal with
the Genesee County Circuit Court, as required by 28 U.S.C. §1446(d).
Respectfully submitted,

DAVID F. ZUPPKE, PLC

By:_/s/ David F. Zuppke
David F. Zuppke (P31240)
Attorney for Defendants
25892 Woodward Ave.
Royal Oak, MI 48067
(248) 206-5900
(248) 542-5301 (fax)
Dated: October 24, 2019 david@zuppkelaw.com
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.4 Page 4of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
PAMELA TARRANT,
Case No. 19-cv-
Plaintiff, Hon.

VS

HAVENPARK CAPITAL PARTNERS LLC,
HEARTLAND COMMUNITITES LLC,

 

GERALD VAN TASSEL and
HEARTLAND LIVING LLC,
Jointly and severally,
Defendants.

/
LAW OFFICES OF DEAN T. YEOTIS DAVID F. ZUPPKE, PLC
Dean T. Yeotis (P41290) David F. Zuppke (P31240)
Cristine M. Wasserman (P53656) Attorneys for Defendants
Attorneys for Plaintiff 25892 Woodward Ave.
611 W. Court Street Royal Oak, MI 48067
Flint, MI 48503 (248) 206-5900
(810) 767-6100 (248) 542-6301 FAX
deanyeotis@yahoo.com david@zuppkelaw.com

 

 

cristinewasserman(@hotmail.com

CERTIFICATE OF SERVICE
Stacey Hipple hereby certifies that she is employed by DAVID F. ZUPPKE,

PLC and that on October 24, 2019 she caused to be served a copy of Notice of
Removal with Exhibits, upon Dean T. Yeotis and Cristine M. Wasserman, via U.S.

First Class Mail, at the address referenced above.
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.5 Page 5of12

Respectfully submitted,
DAVID F. ZUPPKE, PLC

By:_/s/ STACEY HIPPLE
Stacey Hipple
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.6 Page 6 of 12

EXHIBIT A
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.7 Page 7 of 12

LAW OFFICES
DEAN T. YEOTIS
811 W. Cour Street

Flint, MI 48503

(810) 767-6100
Fax (810) 767-6415

 

 

 

 

 

 

 

 

 

 

 

 

4

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF GENESEE
PAMELA TARRANT,
Plaintiff, CASE NO. 19-112842-CD
~VS- HON, JOSEPH J. FARAH

HAVENPARK CAPITAL PARTNERS LLC,
HEARTLAND COMMUNITIES LLC, GERALD
VAN TASSEL AND HEARTLAND LIVING LLC,
Jointly and Severally,

 

 

Defendants.
/
LAW OFFICES OF DEAN T. YEOTIS
DEAN T. YEOTIS (P41290) A TRUE COPY
CRISTINE WASSERMAN (P53656) G
eneoee County CLERK

 

 

 

Attorneys for Plaintiff
611 W. Court Street
Flint, MI 48503

(810) 767-6100
/

FIRST AMENDED COMPLAINT AND JURY DEMAND
A civil action between these parties or other parties arising out of the
transaction or occurrence alleged in the complaint has been previously

filed in this Court where it was given case number 19-112842 CD and is
assigned to Hon. Joseph J. Farah.

Plaintiff, Pamela Tarrant, by her attorneys, the LAW OFFICE OF DEAN T.

YEOTIS, complains of Defendants, as follows:

PARTIES AND JURISDICTION
1. Plaintiff is a resident of Flint Township, County of Genesee, State of
Michigan.
2. . Defendant Havenpark Capital Partners LLC is upon information and belief

a Michigan limited liability corporation.

 

 

 
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.8 Page 8 of 12

LAW OFFICES
DEAN T. YEOTIS
611 W. Court Street

Filnt, Mi 48503

(810) 767-6100
Fax (810) 767-6415

work for them.

 

 

3. Defendants, Heartland Communities LLC and Heartland Living, LLC, are

foreign corporations, which transacts business in the County of Genesee, State of

Michigan.
4. Upon information and belief, Defendant, Gerald Van Tassel, is a resident
of the State of Utah,

5. The claims which Plaintiff asserts in this case are race discrimination in

‘violation of ELCRA and a public policy wrongful discharge claim.

6. The amount in controversy in this case exceeds twenty-five thousand
($25,000.00) dollars.

7. This Court has subject matter jurisdiction over this case based on the
general subject matter jurisdiction provision of the Revised Judicature Act, MCL
600.605. |

8. This is a Court of proper venue for this action under MCR 600.1621
because this is the Court in the County in which Plaintiff resides.

9. This is a Court of proper venue for this action because this is the Court in
the County in which the facts supporting this cause of action arose.

GENERAL ALLEGATIONS
10. Plaintiff, a white female, is an experienced property: manager who was

gainfully employed at another mobile home park at the time Defendants recruited her to

11. Because Defendants expressed strong interest in employing Plaintiff as
their property manager, Ms. Tarrant agreed to meet for a job interview with Defendants
on.August 12, 2018. |

12. ‘Plaintiff attended the August 12, 2018 interview with Defendant Gerald

Van Tassel and she was formally offered the job of property manager at Defendants on

2

 

 

 
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelID.9 Page 9of12

LAW OFFICES
DEAN T. YEOTIS

611 W. Court Street

Flint, Mi 48503
(810) 767-6100
. Fax (810) 767-6415

 

 

August 16, 2018.

13. Plaintiff initially rejected Defendants job offer because to accept this offer
she would have to resign from her previous employment which had placed her in a
position to pay-off the remaining debt on her home in less than a year. An additional
consideration in turning down the offer was the prospect of incurring substantial moving
costs.

14. After Ms. Tarrant declined Defendants offer they continued to pursue her
making a second job offer on August 18, 2018, which included paying for all of her
moving expenses.

15. | After much consideration, Plaintiff accepted Defendants’ second job offer
and began employment for Defendants on or about August 25, 2018.

16. Defendant, Gerald Van Tassel was her supervisor at the Defendant
Corporation and it was he who made both job offers to the Plaintiff.

17. Defendant, Gerald Van Tassel, is a white male and upon information arid
belief is a member of the Mormon religion as are of the owners of the Defendant
Corporations.

18. From the beginning of Plaintiffs employment and throughout Plaintiff's
employment, Plaintiff performed her job well.

19. Among other things, Defendant, Gerald Van Tassel, told Plaintiff that
Defendants would provide a phone and credit card for use in performing her job duties.
| 20. Defendant Van Tassel also ‘promised training in Defendant Corporation
procedures. | |

21. During Plaintiffs employment with Defendants, she became aware that
Defendants v were overcharging and improperly evicting residents and communicated the

same to Defendant Van Tassel.

 

 

 
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.10 Page 10of 12 |

LAW OFFICES
DEAN T. YEOTIS

617 W. CourtStreet *

Flint, MI 48503
(810) 767-6100
Fax (810) 767-6415

 

 

 

22. After Plaintiff communicated her concerns regarding the overcharging and
illegal eviction issues Defendant Van Tassel continued to encourage proceeding as
previously indicated.

23. Plaintiff communicated her unwillingness to overcharge and illegally evict
residents and told Defendant Van Tassel that she refused to overcharge and illegally
evict residents.

24. Defendants were angered at Plaintiff for engaging in the behavior
identified in paragraph 21. |

25. After Plaintiff refused to overcharge and illegally evict residents for
Defendants she was not provided a credit card, phone or training and was falsely
branded a thief by Defendants.

26. On or about September 10, 2018, Defendant Gerald Van Tassel visited
Plaintiff's home and met Plaintiff's husband for the first time.

27. Plaintiffs husband, Alonzo Tarrant, ts a black man.

28. After Defendant Gerald Van Tassel met Plaintiff's husband, Defendants
treated Plaintiff differently in the terms and conditions of her employment.

29. After Defendant Gerald Van Tassel met Plaintiffs husband, Defendants

failed to provide the phone, credit card and training as previously promised and Plaintiff

was falsely branded a thief.

30. Thereafter, on October 16, 2018, Plaintiff was terminated,
31. Plaintiff was discharged, in substantial part, because she is married to a

black man.

32. Plaintiffs refusal to overcharge residents and illegally evict residents also

played a substantial causative part in her discharge.

4.

 

 

 
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.11 Page 11 of 12

LAW OFFICES

DEAN T. YEGTIS —

- 611W. Court Street
Flint, MI 48503
(810) 767-6100

Fax (810) 767-8415

 

33. Based on Defendants’ wrongful acts, Plaintiff has suffered past and future
economic damages as well as past and future emotional, mental anguish damages.
Plaintiff also seeks a statutory attorney fee award.

COUNT |

RACE DISCRIMINATION IN VIOLATION
OF ELCRA AGAINST ALL DEFENDANTS

34. Plaintiff incorporates by reference paragraphs 1 through 33 above.
35. Defendants treated Plaintiff differently and terminated Plaintiff after they
found out that she was married to a black man.
36. Defendants discharged Plaintiff based in substantial part because she was
married to a black man.
37. Accordingly, Plaintiff asserts an ELCRA race discrimination claim against
Defendants.
. COUNTH
WRONGFUL DISCHARGE BREACH OF PUBLIC
POLICY CLAIM AGAINST DEFENDANTS HAVENPARK
CAPITAL PARTNERS LLC, AND HEARTLAND COMMUNITIES LLC
38. _ Plaintiff incorporates by reference paragraphs 1 through 37 above.
39. Defendants Havenpark Capital Partners LLC and Heartland Communities
LLC employed Plaintiff as a property manager.
40. Defendants discharged Plaintiff because she refused to overcharge and
improperly evict residents. .
41. The public policy prong of the wrongful discharge doctrine prohibits an
employer from firing an employee because of her refusal to overcharge and illegally -

evict residents.

42. Accordingly, Plaintiff asserts a public policy wrongful discharge claim.

5

 

 

 

 
Case 2:19-cv-13127-VAR-RSW ECF No.1 filed 10/24/19 PagelD.12 Page 12 of 12

LAW OFFICES .
DEAN T. YEOTIS

617 W. Court Street ~

Flint, Mi 48503
(810) 767-6100
Fax (810) 767-6415

against Defendants.

CONCLUSION

 

Plaintiff seeks judgment against Defendants for damages exceeding Twenty-Five

Thousand ($25,000.00) Dollars, together with costs and interest.

DEMAND FOR JURY TRIAL

Plaintiff requests a jury trial in this case pursuant to 2,508(B) of the Michigan
Court Rules.

Respectfully submitted;

LAW\OFFICES OF/DEAN T. YEOTIS

DEAN T. YEOTIS (P41290)

CRISTINE WASSERMAN (P53656)
Attorneys for Plaintiff

Dated: July 25, 2019.

 

 

 

 

 
